 

Case 20-10343-LSS Doc 4424 Filed 05/18/21 Page 1 of 2

FILED

UI HAY 18 AM 9, 22

 

US. pan CLERK
Dis PARARuPTe 7 coun
RF

May lo 202)

_ Sestic< t Aur: Selber Silverstein
IRSA Baruvtr Crse

1224 Markel Sf 4th Fler
luleungen DE 19781

i
Pear sashie Lau Selber DS beerst@y
Thes LS (tGA(A The Soap) fbhuse YOwe b¢ fie JS 4.

 

a, Ferrs AGO: The BSA bibs Allotoced ple 6 Sheet irc Scxiwt/
| Lise of Luswalred of ThousHtwds Ct La ACen

Well over 1,000 Claim tiled Aetoss fle yuhed Stokes Shiaes
ew Mrvethaet Child Kbuse Lets iv fhe (859A Covent b¢ fl
Wsttuborw ¢hlAt Mywel Muse $0 beter ter pve A
Coptui?: Tan fet uf tuith BsA Modus oferanct, for
Lb ZCArs, to blame fle Ucthittis Awl Cover Ped hos af. 4s
Wve for te BSA 4o Ac belted Accoutrhfe for the
Sevml Whise /

(\)
 

   

   

Case 20-10343-LSS Doc 4424 Filed 05/18/21 Page 2 of 2

 

|The Webosed feOrgAwiZAbhow corrfesatio Plan ter 650
MY ilion dollirg £5 A_ Wsult from Sotcome whe is
\Surudver of Sexi thise DY He lLitsds of He BSA:
FS thos what nr Zoung bev wnvocents is leorta O50
Aullio Aided jp to over Fb,cob Surviior_ oF Secunl Pbus<,
TWs is Pennies on thee chile T toill vole No

The BSA Sleat( be otteminy bellows tot Cortfosahoe
| Mee’ ht “Ages 4 fb Sar tivers. there pre A fet 0b susaanee
Policrcs (le? tower fhe [pun hak te [Al Counte./s over foe pot
Cota. Lr fad Lhe pehowes (pice flere pre Mopany wdort
|Get Letae Hherys lowe; Sufplt 4 sa-vnec fo ehridl
Protec teow Len(C aah Zo bul pees of Goer (Ant)
(\CPostrt, Gar Urs 5 teu lb etal: were ‘Then pf Sa vice
UZ breed ble be sec fle (385A fo see A
| Survivors OF stra! Vbese Mark Y ee ht 5, Sips Arsel Care
Uf 6th ~ Conpasbrop [Ure vr Fla batleus.

Z awit not vole Fes op fle G50 wrthow. LO pmrauk
Ot MRE tt cecr / Jab the Cemng < flak he ESF
AM eoucel fo Ltt Lo pte Arnot Lec ony be ys ta lee bo
[Sew S (2bs¢- Of fA te) The BSA pels fo do peech beer
Lit 10PEY ene? fo S69¢ val OF Clete DT Sy yitittia
